Title: Enclosure II: An Act for Opening and Extending the Navigation of Potowmack River, 18 October 1784
From: Maryland Legislature
To: 

    
Richmond, 18 October 1784. I. Whereas the extension of the navigation of Potowmack river, from tide water to the highest place practicable on the North branch, will be of great public utility, and many persons

are willing to subscribe large sums of money to effect so laudable and beneficial a work; and it is just and proper that they, their heirs, and assigns, should be empowered to receive reasonable tolls forever, in satisfaction for the money advanced by them in carrying the work into execution, and the risk they run: And whereas it may be necessary to cut canals and erect locks and other works on both sides of the river, and the legislatures of Maryland and Virginia, impressed with the importance of the object, are desirous of encouraging so useful an undertaking: Therefore,
II. Be it enacted by the General Assembly of Virginia, That it shall and may be lawful to open books in the city of Richmond, towns of Alexandria and Winchester in this state, for receiving and entering subscriptions for the said undertaking, under the management of Jaquelin Ambler and John Beckley at the city of Richmond, of John Fitzgerald and William Hartshorne at the town of Alexandria, and of Joseph Holmes and Edward Smith at the town of Winchester, and under the management of such persons and at such places in Maryland as have been appointed by the state of Maryland, . . . that the said books shall be opened for receiving subscriptions on the eighth day of February next, and continue open for this purpose until the tenth day of May next, inclusive; and on the seventeenth day of the said month of May, there shall be a general meeting of the subscribers at the town of Alexandria. . . . [The managers were to “lay before” the meeting their books. If less than one-half the capital prescribed had been subscribed, the managers should reopen their books. If more than 222,222 2/9 dollars had been subscribed, the managers were to reduce the capital to that amount and divide it into 500 shares. If subscriptions for at least one-half this amount could not be secured, all subscriptions would be void.]
III. And be it enacted, That in case one half of the said capital, or a greater sum, shall be subscribed . . . the said subscribers . . . shall be . . . incorporated into a company, by the name of the “Potowmack Company,” . . . and such of the said subscribers as shall be present at the said meeting . . . are hereby empowered and required to elect a president and four directors, for conducting the said undertaking, and managing all the said company’s business and concerns, for and during such time, not exceeding three years, as the said subscribers, or a majority of them, shall think fit. . . .
IV. And be enacted, That the said president and directors . . . shall have full power and authority, to agree with any person or persons, on behalf of the said company, to cut such canals, and erect such locks, and perform such other works as they shall judge necessary for opening, improving, and extending the navigation of the said river

above tide water, to the highest part of the North Branch, to which navigation can be extended, . . . and out of the money arising from the subscriptions and the tolls, and other aids herein after given, to pay for the same, and to repair and keep in order the said canals, locks, and other works necessary thereto, and to defray all incidental charges; and also to appoint a treasurer, clerk, and such other officers, toll gatherers, managers, and servants, as they shall judge requisite, and to agree for and settle their respective wages or allowances, and settle, pass and sign their accounts; and also to make and establish rules of proceeding, and to transact all the other business and concerns of the said company, in and during the intervals between the general meetings of the same; and they shall be allowed as a satisfaction for their trouble therein, such sum of money as shall, by a general meeting of the subscribers, be determined. . . .
V. And be it enacted, That the said president and directors . . . shall have full power and authority, from time to time, as money shall be wanting, to make and sign orders for that purpose, and direct at what time, and in what proportion the proprietors shall advance and pay off the sums subscribed. . . . And if any of the said proprietors shall refuse or neglect to pay their said proportions, within one month after the same so ordered and advertised, as aforesaid, the said president and directors, or a majority of them, may sell at auction, and convey to the purchaser, the share or shares of such proprietor so refusing or neglecting payment. . . .
VI. Be it enacted, That from time to time . . . the proprietors of the said company, at the next general meeting, shall either continue the said president and directors, or any of them, or shall choose others in their stead. . . .
VII. And be it enacted, That every president and director, before he acts as such, shall take an oath or affirmation, for the due execution of his office.
VIII.And be it enacted, That the presence of proprietors, having one hundred shares at the least, shall be necessary to constitute a general meeting; and that there be a general meeting of proprieters on the first Monday of August, in every year, at such convenient town as shall from time to time, be appointed by the said general meeting; ... to which meeting the president and directors shall make report, and render distinct and just accounts of all their proceedings, . . . and at such yearly general meetings, after leaving in the hands of the treasurer, such sum as the proprietors . . . shall judge necessary for repairs and contingent charges, an equal dividend of all the neat profits, arising from the tolls hereby granted, shall be ordered and made to . . . all the proprietors of the said company, in proportion to their several shares. . . .

IX. And be it further enacted, That for and in consideration of the expences the said proprietors will be at, . . . the said canals and works, with all their profits, shall be . . . vested in the said proprietors ... in proportion to their respective shares, and the same shall be deemed real estate, and be forever exempt from payment of any tax . . . whatsoever; and it shall ... be lawful for the said president and directors ... to demand and receive at the nearest convenient place below the mouth of the South branch, and at or near Payne’s falls, and at or above the great falls of the river Potowmack, and every of these places separately, for all commodities transported through either of them respectively, tolls according to the following table and rates, to wit; [There follows here the table of tolls for enumerated articles to be paid at the three named points.]
X. And be it enacted, That the said river and the works to be erected thereon in virtue of this act, when completed, shall forever thereafter be esteemed and taken to be navigable as a public highway, free for the transportation of all goods, commodities, or produce whatsoever, on payment of the tolls imposed by this act. . . .
XI. Be it enacted, That it shall be . . . lawful for the said president and directors ... to agree with the owners of any land, through which the said canal is intended to pass, for the purchase thereof. . . . [The act describes procedures for acquisition of land when no agreement can be reached between the owner and the company.]
XII. And be it enacted, That the said president and directors . . . are hereby authorized to agree with the proprietors for the purchase of a quantity of land, not exceeding one acre, at or near each of the said places of receipt of tolls aforesaid, for the purpose of erecting necessary buildings. . . .
XIII. Be it enacted, That the water or any part thereof, conveyed through any canal or cut made by the said company, shall not be used for any purpose but navigation, unless the consent of the proprietors of the land through which the same be led, be first had. . . .
XIV. And be it enacted, That it shall and may be lawful for every of the said proprietors to transfer his share or shares, by deed executed before two witnesses, and registered after proof of the execution thereof, in the said company’s books, and not otherwise, except by devise. . . .
XV. Be it therefore enacted, That the said president and directors . . . are hereby empowered to receive and take in subscriptions, upon the said condition, and upon the said works being completed and carried into execution, according to the true intent and meaning of this act. . . .
XVI. And be it enacted, That if the said capital, and the other aids already granted by this act, shall prove insufficient, it shall and may be

lawful for the said company, from time to time, to increase the said capital by the addition of so many more whole shares, as shall be judged necessary by the said proprietors or a majority of them, holding at least three hundred shares, present at any general meeting of the said company. . . .
XVII. And it is hereby declared and enacted, That the tolls herein before allowed, to be demanded and received at the nearest convenient place below the mouth of the South Branch, are granted, and shall be paid on condition only, That the said Potowmack company shall make the river well capable of being navigated in dry seasons, by vessels drawing one foot water from the place on the North Branch, at which a road shall set off to the Cheat river, agreeably to the determination of the assemblies of Virginia and Maryland, to and through the place which may be fixed on, below the mouth of the South Branch, for receipt of the tolls aforesaid. . . . That the tolls ... to be demanded . . . near Payne’s falls, . . . shall be payable on condition only, that the said Potowmack Company shall make the river well capable of being navigated in dry seasons, by vessels drawing one foot water, from the said place of collection, near the mouth of the South Branch, to and through Payne’s falls as aforesaid. That the tolls . . . received at the Great Falls . . . shall be payable on condition only, that the said Potowmack Company shall make the river well capable of being navigated in dry seasons, from Payne’s falls to the Great falls, by vessels drawing one foot water, and from the Great falls to tide water, and shall at or near the Great falls make a cut or canal, twenty-five feet wide, and four feet deep, with sufficient locks, if necessary, each of eighty feet in length, sixteen feet in breadth, and capable of conveying vessels or rafts drawing four feet water at the least, and shall make at or near the Little falls such canal and locks, if necessary, as will be sufficient and proper to let vessels and rafts aforesaid, into tide water, or render the said river navigable in the natural course.
XVIII. And it is hereby provided and enacted, That in case the said company shall not begin the said work within one year after the company shall be formed, or if the navigation shall not be made and improved between the Great falls and Fort-Cumberland, in the manner herein before mentioned, within three years . . . the said company shall not be entitled to any benefit, privilege, or advantage, under this act: And in case the said company shall not complete the navigation through and from the Great falls to tide water . . . within ten years . . . then shall all interest of the said company and all preference in their favor, as to the navigation and tolls, at, through, and from the Great falls to tide water, be forfeited and cease.
XIX. And be it enacted, That all commodities of the produce of either of the said states, or of the western country; which may be carried

or transported through the said locks, canals, and river, may be landed, sold, or otherwise disposed of free from any other duties, impositions, regulations, or restrictions, of any kind, than the like commodities of the produce of the state in which the same may happen to be so landed, sold, shipped or disposed of.
XX. And be it further enacted, That the treasurer of this commonwealth shall be authorized and directed to subscribe to the amount of fifty shares in behalf of the same. . . .
XXI. And be it further enacted, That so much of every act and acts within the purview of this act. . . is hereby repealed.
